DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The examiner has added further explanation in the citations to better clarifications.

Response to Amendment
            Applicants Amendment did not overcome the previous, 35 USC 103(a) rejections.
Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.

                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
"adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
            
Claim  17 objected to because of the following informalities: (wrong dependency). Appropriate correction is required. 
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, orthogonal outer flanges, inner longitudinal lobe, a rail on the payload, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14-18  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claim 14 the phrase "the carbon composite laminates conform to a shape of the dispenser along the ejection axis of the dispenser" is improper claim language rendering the claim vague and indefinite for examination. It is unclear how the carbon composite laminates conform to a shape of the dispenser along the ejection axis of the dispenser as recited in the claim.  

Re claim 16 the phrase "a rail on the payload" is improper claim language rendering the claim vague and indefinite for examination. It is unclear what is the rail on the payload recited in the claim refers to.
  
                                                       Reference of prior art 

Holemans et al.  (US 20140319283, Canisterized satellite dispenser).
Blackwell et al.  (US 6905097, Launch vehicle payload carrier and related methods).
Fougere.  (US 20170225873, Device for Storing and Dispensing Food Items).
Perrillat et al.  (US 20170072647, METHOD OF MANUFACTURING A COMPOSITE PART).
Yamazaki et al.  (US 5462800, Silicon carbide coated carbon composite material and method for making same).
Krenkel et al.  (US 6668985, Safety braking device for elevator).
Aston et al.  (US 20160200459, SPACECRAFT AND SPACECRAFT RADIATOR PANELS WITH COMPOSITE FACE-SHEETS).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 11 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Holemans in view of Blackwell.

Re claim 1    Referring to the figures and the Detailed Description, Holemans discloses: 
A satellite dispenser, comprising: a dispenser body defining an interior cavity configured to receive a payload (100); and a guide rail comprising a groove configured to receive at least a portion of a payload (fig. 1B, items 170),
 However Holemans fails to teach as disclosed by Blackwell: a guide rail made of a composite material (32, is made of composite material to be used to modify guide rail material).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Blackwell teachings of a composite material into the Holemans to have a light weight strong structure due to the excellent mechanical strength of the composite material.
the composite guide rail having an orientation that substantially aligns a longitudinal axis of the groove with an ejection axis of the dispenser (Holemans fig. 1B, items 170). 
	
Re claim 2    Referring to the figures and the Detailed Description, Holemans, as modified above,  discloses:  The satellite dispenser of claim 1, wherein the composite guide rail is included in a set of four composite guide rails, each located at a corresponding edge of the interior cavity (Holemans 170). 

Re claim 3    Referring to the figures and the Detailed Description, Holemans, as modified above,  discloses:   The satellite dispenser of claim 1, wherein the composite guide rail defines in part the interior cavity (Holemans 170). 

Re claim 4    Referring to the figures and the Detailed Description, Holemans, as modified above,  discloses:   The satellite dispenser of claim 1, wherein the composite guide rail comprises part of the structure of the dispenser body (Holemans 170). 

Re claim 5    Referring to the figures and the Detailed Description, Holemans, as modified above,  discloses:  The satellite dispenser of claim 1, wherein the dispenser comprises four composite guide rails arranged in a rectangular array and the dispenser body comprises four side walls each is bonded to two adjacent ones of the composite guide rails (Holemans 170 and the unnumbered four side walls in fig. 1A). 

Re claim 6    Referring to the figures and the Detailed Description, Holemans, as modified above,  discloses:   The satellite dispenser of claim 1, wherein the composite guide rail comprises a silicon carbide layer at a payload-facing outer layer of the composite guide rail (the examiner takes an official notice that it is old and well known in the art to have a silicon carbide layer at a payload-facing outer layer of the composite guide rail because of the excellent mechanical strength of the silicon carbide for the durability of the structure). 

Re claim 11    Referring to the figures and the Detailed Description, Holemans, as modified above,  discloses:   The satellite dispenser of claim 1, wherein the composite guide rail comprises substantially orthogonal outer flanges joined by an inner longitudinal lobe that defines the groove (Holemans fig. 1B, items 170 depict the orthogonal outer flanges and the inner longitudinal lobe). 

Re claim 12    Referring to the figures and the Detailed Description, Holemans, as modified above,  discloses:   The satellite dispenser of claim 11, wherein each of the outer flanges is bonded to an associated side wall comprising the dispenser body (Holemans fig. 1B, items 170 depict the outer flanges bonded to an associated side wall).

Claim(s) 7 and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Holemans in view of Blackwell and further in view of Fougere.

Re claim 7    Referring to the figures and the Detailed Description, Holemans, as modified above,  discloses:   The satellite dispenser of claim 1, further comprising a pusher plate assembly (Holemans 150) at an end of the dispenser opposite a door opening of the dispenser body (Holemans 110), 
However Holemans, as modified above, fails to teach as disclosed by Fougere:  the pusher plate assembly includes a pusher plate comprising a protrusion that extends at least in part into the groove of the composite guide rail (¶ 0030). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Fougere teachings the pusher plate assembly includes a pusher plate comprising a protrusion that extends at least in part into the groove of the composite guide rail into the Holemans, as modified above, to ensure the proper and secured alignment is possible with the dispenser body.

Re claim 8    Referring to the figures and the Detailed Description, Holemans, as modified above,  discloses:   The satellite dispenser of claim 7, wherein the dispenser includes four composite guide rails, each at a corresponding location within the interior cavity (Holemans 170), and the pusher plate includes four protrusions, each extending at least in part into the respective groove of a corresponding one of the composite guide rails (¶ 0030, for the purpose of explanation, four protrusions each extending at least in part into the respective groove of a corresponding one of the composite guide rails for better guidance and alignment of the pusher plate since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
 
Claim(s)  9 and 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Holemans in view of Blackwell and further in view of Perrillat.

Re claim 9    Referring to the figures and the Detailed Description, Holemans, as modified above,  fails to teach as disclosed by Perrillat:   The satellite dispenser of claim 1, wherein the composite guide rail is fabricated at least in part by laying up layers of pre-impregnated carbon or other fiber reinforced fabric on a mold having a shape associated with the composite guide rail (¶ 0060). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Perrillat teachings of the composite guide rail is fabricated at least in part by laying up layers of pre-impregnated carbon or other fiber reinforced fabric on a mold having a shape associated with the composite guide rail into the Holemans, as modified above, to ensure the proper shape of the composite guide rail.

Re claim 10    Referring to the figures and the Detailed Description, Holemans, as modified above,  discloses:   The satellite dispenser of claim 9, wherein the mold defines the groove of the composite guide rail (item 506). 

Claim(s) 13-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Holemans in view of Blackwell  and further in view of Yamazaki.
Re claim 13   Referring to the figures and the Detailed Description, Holemans, as modified above,  fails to teach as disclosed by Yamazaki:   The satellite dispenser of claim 1, wherein the composite guide rail comprises carbon composite laminates (abstract).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Yamazaki teachings of the composite guide rail comprises carbon composite laminates into the Holemans, as modified above, to ensure high strength of the composite guide rail.

 	Re claim 14    Referring to the figures and the Detailed Description, Holemans, as modified above,  discloses:   The satellite dispenser of claim 13, wherein the carbon composite laminates conform to a shape of the dispenser along the ejection axis of the dispenser (Holemans, as modified above, the composite guide rail 170 of conforms to a shape of the dispenser along the ejection axis of the dispenser, thus the carbon composite laminates conform to a shape of the dispenser along the ejection axis).  
 
Re claim 15    Referring to the figures and the Detailed Description, Holemans, as modified above,  fails to teach as disclosed by Yamazaki: The satellite dispenser of claim 1, wherein the composite guide rail comprises a silicon carbide (abstract).  
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Yamazaki teachings of the composite guide rail comprises a silicon carbide into the Holemans, as modified above, to ensure high strength and high endurance of the composite guide rail.
  
Re claim 16    Referring to the figures and the Detailed Description, Holemans, as modified above,  discloses:   The satellite dispenser of claim 15, wherein: the composite guide rail further comprises a plurality of layers comprising carbon fibers (Yamazaki col. 3, l 43-49); the silicon carbide is disposed on top of the plurality of layers (Yamazaki col. 3, l 43-49); and the silicon carbide forms a surface with which a rail on the payload interfaces (Yamazaki col. 3, l 43-49 and Holemans, as modified above 170, 270).  

Claim(s) 17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Holemans in view of Blackwell  and further in view of Yamazaki and further in view of Krenkel.
Re claim 17    Referring to the figures and the Detailed Description, Holemans, as modified above,  discloses:   The satellite dispenser of claim 17, wherein: the satellite dispenser further comprises one or more side panels (210); 
However Holemans, as modified above,  fails to teach as disclosed by Krenkel:  the one or more side panels comprise carbon fiber reinforced polymer composites (col 5, l 15-17). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Yamazaki teachings of the one or more side panels comprise carbon fiber reinforced polymer composites into the Holemans, as modified above, to have lightweight, strong material the one or more side panels.
  
 Claim(s) 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Holemans in view of Blackwell  and further in view of Yamazaki and further in view of Krenkel and further in view of Aston.
Re claim 18    Referring to the figures and the Detailed Description, Holemans, as modified above,  fails to teach as disclosed by Yamazaki: The satellite dispenser of claim 17, wherein: the one or more side panels further comprise phenolic impregnated aramid honeycomb cores (¶ 0012).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Yamazaki teachings of the one or more side panels further comprise phenolic impregnated aramid honeycomb cores into the Holemans, as modified above, to have improved performance characteristics in the areas of weight, strength, stiffness and fatigue. 

Response to Arguments
          Applicant's arguments filed on 01/13/2021 have been fully considered but they are not persuasive, in addition the claims are rejected under 35 U.S.C. 112(b). Applicant made the following arguments:
           Applicant argues that “an artillery projectile is not disclosed in or rendered obvious by the cited references”
With regard to Applicant’s arguments,  Examiner respectfully disagrees; Holemans and Blackwell in combination disclosed "a composite guide rail." As recited in the rejection above; thus, the structural limitations of the claims have been met.   
Examiner respectfully disagrees; “[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper.” In reMcLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971). Applicants may also argue that the combination of two or more references is “hindsight” because “express” motivation to combine the references is lacking. However, there is no requirement that an “express, written motivation to combine must appear in prior art references before a finding of obviousness.” See Ruiz v. A.B. Chance Co., 357 F.3d 1270, 1276, 69 USPQ2d 1686, 1690 (Fed. Cir. 2004). See MPEP § 2141 and § 2143 for guidance regarding establishment of a prima facie case of obviousness.    
All the structural limitations of the claims have been met.
                                    
                                                                   Conclusion
       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Point of Contact
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642